Citation Nr: 0927315	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
psoriasiform dermatitis with atypical lymphocytes, including 
as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 2006 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reopened the claim of entitlement to 
service connection for psoriasiform dermatitis with atypical 
lymphocytes, including as secondary to exposure to Agent 
Orange, and denied the claim.

Entitlement to service connection for psoriasiform dermatitis 
was most recently denied in a December 1994 rating decision. 
That decision is final in the absence of a perfected appeal. 
38 U.S.C.A. § 7105 (West 2002). Thus, regardless of any RO 
action, the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
that December 1994 decision. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996). 

The Veteran was scheduled for a Board Hearing in June 2009, 
however he failed to appear. Accordingly, the Veteran's 
request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  A December 1994 rating decision denied entitlement to 
service connection for a skin disorder, including 
psoriasiform dermatitis, including as secondary to exposure 
to Agent Orange.  In absence of a timely appeal, that 
decision is final.

2.  The evidence submitted since the December 1994 rating 
decision, by itself, and when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for psoriasiform dermatitis with atypical 
lymphocytes, including as secondary to exposure to Agent 
Orange, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The December 1994 rating decision, which denied service 
connection for psoriasiform dermatitis with atypical 
lymphocytes, including as secondary to exposure to Agent 
Orange, is final; the evidence received since the December 
1994 decision is not new and material. 38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in correspondence dated 
in July 2006 of the information and evidence needed to 
substantiate and complete a claim. The Veteran was provided 
appropriate information and evidence necessary to reopen the 
claim of entitlement to service connection for psoriasiform 
dermatitis. The Veteran was adequately informed of the 
specific basis for the prior denial of his claim, as well as 
the need to submit new and material evidence.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA provided adequate notice of how disability ratings 
and effective dates are assigned.  While appellant did not 
receive full notice prior to the initial decision, after he 
was provided pertinent notice he was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claim was readjudicated in an August 2007 statement of 
the case. The claimant was provided the opportunity to 
present pertinent evidence.  There is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication, and the evidence 
of record rebuts any suggestion that the appellant was 
prejudiced by VA's timing of the notice.  Hence, the case is 
ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Analysis

Historically, in a June 1983 rating decision entitlement to 
service connection for psoriasiform dermatitis with atypical 
lymphocytes, including as secondary to Agent Orange exposure, 
was denied.  

Entitlement to service connection for a skin disorder, 
including psoriasiform dermatitis with atypical lymphocytes, 
as secondary to exposure to Agent Orange, was most recently 
denied in a December 1994 rating decision. In that rating 
action, the RO found no evidence of any clinical or 
laboratory findings of Agent Orange related skin disorders.  
That decision is final in the absence of a perfected appeal. 
38 U.S.C.A. § 7105 (West 2002). 

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
December 1994 rating decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Veteran was previously denied entitlement to service 
connection for psoriasiform dermatitis, including as 
secondary to exposure to Agent Orange, because he did not 
have any evidence of a chronic dermatitis disorder in service 
nor did he have an Agent Orange presumptive skin disorder.

The evidence of record at the time of the December 1994 
rating action included service personnel and treatment 
records which are silent for treatment of a chronic 
dermatitis disorder.  His October 1969 separation examination 
revealed no skin disorder. Also available were:

A December 1982 VAMC Agent Orange protocol examination  
in which the Veteran reported a rash of the legs which 
began 6 months after returning from Vietnam.

A February 1983 VA examination and skin biopsy of the 
legs which revealed chronic psoriasiform dermatitis with 
focal erosion of the epidermis. 

An October 1994 VA examination which noted multiple 
hyperpigmented well-healed scars anterior tibial regions 
bilaterally. 

None of the evidence at the time of the December 1994 rating 
action included evidence of a dermatitis disorder in service 
or a diagnosis of chloracne (the only Agent Orange 
presumptive skin disorder). 

The evidence received since the December 1994 rating decision 
includes additional statements, copies of service medical and 
personnel records, private, and VA medical records which 
reveal continued physical and psychiatric treatment for 
several chronic disorders, including psoriasiform dermatitis.  
Also received was:

A June 2006 letter from the Director of Dermatology at 
the Washington VAMC stating that the Veteran was being 
treated for a fungal infection of the toenails and skin 
since service during the 1960s.

An October 2006 VA revealed post inflammatory 
hyperpigmentation on the shins and trunk. The impression 
was chronic intermittent dermatitis of the trunk and 
extremities. The examiner noted that, "the skin issue 
started after service ergo I can not resolve the issue 
of the skin rash without resort to mere speculation. C-
file was reviewed."

None of the additional medical records received since 
December 1994 contain any competent evidence that tends to 
show that psoriasiform dermatitis with atypical lymphocytes 
was either incurred in or aggravated during active service.  
Further, psoriasiform dermatitis is not a presumptive Agent 
Orange skin disorder and the veteran has not been diagnosed 
with chloracne.  

Moreover, the only opinion addressing the etiology of the 
appellant's disorder is against the claim.  The Board notes 
that the Washington VAMC Director of Dermatology who 
submitted the June 2006 letter also signed the October 2006 
VA examination. The contentions advanced by the Veteran and 
service treatment records were previously considered in 1983 
and 1994. Records of treatment received by the Veteran for a 
skin disorder are cumulative and redundant and do not bear on 
the possible etiology of the condition at issue.  For these 
reasons, the Board finds that the evidence received since the 
December 1994 rating decision is not new and material. 

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

 
ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for psoriasiform 
dermatitis with atypical lymphocytes, including as secondary 
to exposure to Agent Orange, the appeal to reopen is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


